                                         IN THE
                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                   DANVILLE DIVISION

  UNITED STATES OF AMERICA,                     )
                                                )
                 Plaintiff,                     )
                                                )
  v.                                            )       Criminal No. 4:18-CR-00011
                                                )
  ASHLEY TIANA ROSS,                            )
                                                )
                 Defendant.                     )

       MEMORANDUM IN OPPOSITION TO UNITED STATES’ MOTION FOR AN
                         ANONYMOUS JURY

         Defendant Ashley Tiana Ross, by counsel, opposes the United States’ motion for an

  anonymous jury (ECF 385), and as grounds therefore states as follows.

         Ashley Ross is 23 years old, a life-long resident of Danville, Virginia with extensive

  family ties to the area (many of her family members attended her detention hearing), the mother

  of two children, and at the time of her arrest on June 14, 2018 was gainfully employed working

  two jobs. She is currently working to become a nurse. Though she is charged with serious

  offenses, she is presumed innocent of the charges against her. Since the time of her release on

  bond, Ross has continued to live and work in Danville, attends church with her family on

  Sunday, has kept in touch with her pretrial services officer, and has followed the terms and

  conditions of pre-trial release without incident. She has met regularly with her attorney and

  appeared voluntarily at every hearing before this court. The United States’ efforts to portray her

  as a menace to society are inconsistent her conduct on pretrial release.

         The United States has filed a motion for an anonymous jury. Specifically, the United

  States seeks to prohibit Ross from discovering “the names, and home and work addresses of



                                                    1

Case 4:18-cr-00011-MFU-RSB Document 404 Filed 04/11/19 Page 1 of 4 Pageid#: 1457
  prospective empaneled jurors, or those of their spouses.” Id., at 11. According to the United

  States, identifying only the city or county in which the prospective juror lives will provide

  “enough information to determine if a particular juror is suitable to serve.” Id., at 12. But, this is

  not true.

            Defense counsel needs the names and addresses of the prospective jurors to discover

  information concerning racial bias, among other things. In a case where Ross (and the other

  defendants) is Black and most of the prospective jurors will be White, it is important to develop

  evidence concerning racial bias. It is well known that racial bias continues to exist in southwest

  Virginia. Some persons and business, for example, continue to display the rebel flag on their

  homes and vehicles. One way to develop evidence of bias is to look at the homes and vehicles of

  the prospective jurors and see whether any of them display the rebel flag. Another way is to

  perform an internet search and see whether any prospective jurors are affiliated with the Ku Klux

  Klan or other hate group. There is no question that the Klan is alive and well in the western

  district and is actively recruiting new members. Recently, a Klan recruitment flyer was posted

  on homes throughout southwest Virginia (below), 1 and the Klan continues to meet regularly in

  this district, occasionally surfacing to cause trouble in places like Charlottesville. As no

  prospective juror is likely to admit racial bias during voir dire, the only way to develop this

  evidence is to use other tools such as those discussed above. Without such information, counsel

  and the court will never know whether any of the prospective jurors harbor racial or other bias,

  and the chance of getting a fair trial is therefore markedly decreased.




  1
      A copy of the flyer was provided to the United States Department of Justice in 2018.
                                                    2

Case 4:18-cr-00011-MFU-RSB Document 404 Filed 04/11/19 Page 2 of 4 Pageid#: 1458
                                       3

Case 4:18-cr-00011-MFU-RSB Document 404 Filed 04/11/19 Page 3 of 4 Pageid#: 1459
         WHEREFORE, defendant Ashley Tiana Ross, by counsel, requests entry of an order

  denying the motion.

                                                      Respectfully submitted,

                                                      ASHLEY TIANA ROSS

                                                      By      /s/Terry N. Grimes
                                                             Of Counsel

  Terry N. Grimes, Esquire (VSB No. 24127)
  TERRY N. GRIMES, ESQ., P.C.
  320 Elm Avenue, SW
  Roanoke, Virginia 24016
  (540) 982-3711
  (540) 345-6572 Facsimile
  tgrimes@terryngrimes.com
         Counsel for Defendant



                                  CERTIFICATE OF SERVICE

         I hereby certify that the foregoing document was electronically filed with the Clerk of the

  Court using the CM/ECF system, and that a true and accurate copy of the foregoing was sent via the

  CM/ECF system to all counsel of record, on the 11th day of April, 2019.

                                                              /s/ Terry N. Grimes
                                                                  Terry N. Grimes




                                                  4

Case 4:18-cr-00011-MFU-RSB Document 404 Filed 04/11/19 Page 4 of 4 Pageid#: 1460
